Title: From Thomas Jefferson to John Brown Cutting, 23 August 1788
From: Jefferson, Thomas
To: Cutting, John Brown


          
            
              Dear Sir
            
            Paris Aug. 23. 1788.
          
          I have duly received your favors of the 3d. 8th. 14th. and 15th. inst. and have now the honor of inclosing you a letter of introduction to Doctr. Ramsay.
          Since my last Denmark has declared she will aid Russia, and has joined some ships to the Russian fleet. It is expected the K. of Prussia will take side immediately with Sweden, and Poland consequently with Russia. We presume here that in order to restore the equilibrium at sea, England will prefer sending a Dutch squadron into the Baltic rather than one of her own. However in the long run both she and France must enter into the war. Perhaps they may try to put it off to the opening of the next campaign. I think a certainty of this was a great inducement to the ministry here to suspend the portion of public paiments which they have lately suspended. By this operation they secure 203 millions of livres or 8 millions and a half of guineas in the course of this and the ensuing year, which will be sufficient for the campaign of the 1st. year. For what is to follow the States general must provide. The interesting question now is how the States general shall be composed. There are 3. opinions: 1. To place the three estates, Clergy, Noblesse, and Commons, in three different houses. The clergy would probably like this, and some of the nobility. But it has no partisans out of those orders. 2. To put the Clergy and Noblesse into one house, and the Commons into another. The Noblesse will be generally for this. 3. To put the three orders into one house, and make the Commons the majority of that house. This reunites the greatest number of partisans, and I suspect it is well patronised in the ministry, which I am persuaded are proceeding bonâfide to improve the constitution of their country. As to the opposition which the English expect from the personal character of the king, it proves they do not know what his personal character is. He is the honestest man in his kingdom, and the most regular and oeconomical. He has no foible which will enlist him against the good of his people; and whatever constitution will promote this, he will befriend. But he will not befriend it obstinately. He has given repeated proofs of a readiness to sacrifice his opinion to the wish of the nation. I believe he will consider the opinion of the States general as the best evidence of what will please and profit the nation and will conform to it. All the characters at court may not be of this disposition, and from thence may possibly arise representations capable of leading the king astray. But upon a full view of all circumstances, I have sanguine hopes that such a constitution will be established here as will regenerate the energy of the nation, cover it’s friends and make it’s enemies tremble. I am, with very great esteem Dear Sir your friend & servt.,
          
            Th: Jefferson
          
          
            P.S. Be so good as to write me by post the moment you hear from N. York or N. Carolina. The accession of Virginia came first to us from London viâ Amsterdam. This information is intended as a rap of the knuckles to you.
          
        